Title: From Alexander Hamilton to James Miller, 26 May 1800
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            Head Quarters Union Brigade May 26th. 1800
          
          Lt. Hook states to me that he is in real distress, and requests that he may be furnished with transportation to Norfolk.
          He is entitled to travelling expences, and if you could enter into some arrangement for facilitating the means of his departure, by anticipation of his allowance it would be agreeable to me—
          Js. Miller Er.
        